Exhibit 10.2

 

CONSENT

 

This Consent (“Consent”), dated as of February 28, 2017, is made by JGB (Cayman)
Waltham Ltd. (“JGBWL”) and the JGB (Cayman) Concord Ltd. (“JGBCL” and together,
the “Holders” and each a “Holder”) in favor of interCloud Systems, Inc., a
Delaware corporation (the “Company”) and the guarantor’s executing this consent
(the “Guarantors”).

 

WHEREAS, JGBWL is the holder of that certain Third Amended and Restated Senior
Secured Convertible Debenture due May 31, 2019 (the “Debenture”);

 

WHEREAS, JGBCL is the holder of that certain Second Amended and Restated Senior
Secured Convertible Note due May 31, 2019 (the “Note”);

 

WHEREAS, the Company is liable to JGBCL in the amount of $814,500 pursuant to
Section 4 of that certain Acknowledgement, dated as of June 23, 2016, by and
among the Holders, the Company and VaultLogix, LLC (the “True-Up Payment”);

 

WHEREAS, the Company, ADEX Corporation (a wholly-owned subsidiary of the Company
and a guarantor of the Note and the True-Up Payment) (“Seller”) and HWN, Inc.
(“HWN”) intend to enter into an Asset Purchase Agreement in substantially the
form attached hereto as Exhibit A (the “High Wire Agreement”) whereby, among
other things, Seller will sell certain assets to HWN (the “High Wire Sale”);

 

WHEREAS, each Article 7 of the Debenture and Article 7 of the Note prohibit the
Company and Seller from entering into High Wire Agreement and consummating the
High Wire Sale without the prior written approval of the Holders;

 

WHEREAS, the Company and Seller desire to apply a portion of the gross proceeds
from the High Wire Sale equal to $3,625,000, first, to the payment in full of
the True-Up Payment, second, to accrued and unpaid interest under the Note, in
the amount of $32,170, and third, to the partial prepayment of $2,525,754.54 the
Note pursuant to Section 2(d) thereof for a prepayment amount of $2,778,330
(together, the “Payments”);

 

WHEREAS, the Holders are willing to consent to the High Wire Sale in
consideration of JGBCL’s receipt of the Payments; and

 

WHEREAS, pursuant to Section 9(e) of the Debenture and Section 9(e) of the Note,
the consent requested by the Company to permit the High Wire Sale and the
Company’s and Seller’s entry into the High Wire Agreement must be contained in a
written agreement signed by the Company and the Holders;

 





 

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

I.           Consent. As of the Effective Date (defined below), notwithstanding
the provisions of Section 7(a)(iv) of the Debenture and Section 7(a)(iv) of the
Note, the Holders hereby consent to the Company’s and the Seller’s entry into
the High Wire Agreement and the High Wire Sale (collectively, the
“Transaction”). The Holders further consent to the filing by Seller or any of
its designees of a partial release with the Delaware and New York Secretaries of
State on form UCC-3 (which shall be subject to the prior review and comment of
the Holders), deleting from the collateral the Transferred Assets, as defined
and described in the High Wire Agreement, upon confirmation of receipt by
Holders of the Payments.

 

2.           Limitation of Consent. Without limiting the generality of Section
9(e) of the Debenture, the consent set forth above shall be limited precisely as
written and relates solely to the provisions of Section 7(a)(iv) of the
Debenture and Section 7(a)(iv) of the Note in the manner and to the extent
described above and nothing in this Consent shall be deemed to:

 

(a)       Constitute a waiver of compliance by the Company or any Guarantor with
respect to any other term, provision or condition of the Debenture, the Note or
any other instrument or agreement executed by the Company or any Guarantor in
connection therewith; or

 

(b)       Prejudice any right or remedy the Holders may have in the future under
or in connection with the Debenture, the Note or any other instrument or
agreement executed by the Company or any Guarantor in connection therewith.

 

3.           Conditions Precedent. This Consent shall become effective upon the
date (the “Effective Date”) on which the Company has executed and delivered the
High Wire Agreement and any and all documents, certificates, instructions,
requests, or other instruments required to be delivered thereunder, to HWN. The
Company and Seller shall cause HWN’s lenders to deliver the Payments directly
JGBCL. This Consent shall automatically be deemed to be rescinded and of no
further force and effect if the Payments have not been received by JGBCL by
February 28, 2017.

 



2

 

 

4.           Amendments.

 

a.Section 1 of the Debenture is hereby amended by replacing the reference to
“$0.2043” in the definition of “Fixed Conversion Price” with “$0.04.”

 

b.Section 4(b) of the Debenture is amended and restated in its entirety as
follows:

 

“(b) Conversion Price. The conversion price (the “Conversion Price”) in effect
on any Conversion Date shall be equal to the lower of: (a) the Fixed Conversion
Price and (b) 80% of the lowest daily VWAP for the thirty (30) consecutive
Trading Day period immediately preceding the applicable Conversion Date.”

 

c.Section 1 of the Nate is hereby amended by replacing the reference to
“$0.2043” in the definition of “Fixed Conversion Price” with “$0.04.”

 

d.Section 4(b) of the Note is hereby amended and restated in its entirety as
follows:

 

“(b) Conversion Price. The conversion price (the “Conversion Price”) in effect
on any Conversion Date shall be equal to the lower of: (a) the Fixed Conversion
Price and (b) 80% of the lowest daily VWAP for the thirty (30) consecutive
Trading Day period immediately preceding the applicable Conversion Date.”

 

e.Section 15(e) of the Amended and Restated Senior Secured Note issued May 17,
2016, by the Company in favor of JGBWL (the “Baby Note”) is amended by replacing
the reference to “$0.2043” therein with “$0.04.”

 

f.Section 2(b) of the Baby Nate, is amended and restated in its entirety as
follows:

 

“(b) Conversion Price. The conversion price (the “Conversion Price”) in effect
on any Conversion Date shall be equal to the lower of: (a) the Fixed Conversion
Price and (b) 80% of the lowest daily VWAP for the thirty (30) consecutive
Trading Day period immediately preceding the applicable Conversion Date.”

 

5.           No Modifications. Except as set forth in Section 4, nothing
contained in this Consent shall be deemed or construed to amend, supplement or
modify the Debenture, the Note or any other instrument or agreement executed by
the Company or any Guarantor in connection therewith, or otherwise affect the
rights and obligations of any party thereto, all of which remain in full force
and effect.

 

3

 

 

6.           Representations and Warranties. The Company represents and warrants
to the Holders that, as of the date hereof, (i) no Event of Default under the
Debenture or the Note has occurred or is continuing and (ii) the Company and
each Guarantor has complied in all material respects with their respective
obligations under any and all instruments or agreements executed by the Company
or any Guarantor in connection with the transactions contemplated by the
Debenture and the Note.

 

7.           Successors and Assigns. This Consent shall inure to the benefit of
and be binding upon the Company and the Holders, and each of their respective
successors and assigns.

 

8.           Governing Law. This Consent shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties agree that the
state and federal courts located in New York County, New York shall have
exclusive jurisdiction over any action, proceeding or dispute arising out of
this Consent and the parties submit to the personal jurisdiction of such courts.

 

9.           Counterparts. This Consent may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Consent by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Consent electronically
or by facsimile shall be effective as delivery of an original executed
counterpart of this Consent.

 

10.         Disclosure. Company confirms that neither it nor any other person or
entity acting on its behalf has provided Holders or their counsel with any
information that constitutes or might constitute material, nonpublic
information. The Company will disclose the material terms of this Consent and
the transactions contemplated hereby by not later than 8 a.m. on March 1, 2018,
or such earlier time as may be required by law, by means of a Current Report on
Form 8-K filed with the Securities and Exchange Commission. Such Current Report
on Form 8-K shall include the High Wire Agreement, and any other material
agreement related to the foregoing. The Current Report on Form 8-K shall be
subject to the prior review and comment of the Holders. From and after the
filing of the Current Report on Form 8-K with the Securities and Exchange
Commission, the Company acknowledges and agrees that the Holders shall not be in
possession of any material, nonpublic information received from the Company or
any person acting on its behalf.

 

11.         Expense Reimbursement. The Company shall have reimbursed the Holders
for the fees of its outside counsel in the sum of $65,000 by wire transfer of
immediately available funds to the account of outside counsel provided to the
Company.

 

[SIGNATURE PAGE FOLLOWS]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
first above written.

 



  lnterCloud Systems, Inc., as Company         By /s/ Daniel Sullivan        
Name: Daniel Sullivan   Title: Chief Accounting Officer         JGB (Cayman)
Waltham Ltd., as Holder         By /s/ Brett Cohen         Name: Brett Cohen  
Title: President         JGB (Cayman) Concord Ltd., as Holder         By /s/
Brett Cohen         Name: Brett Cohen   Title: President

 

[Signature page to Consent re: AWS and HighWire]

 



 

 

ACKNOWLEDGED:

 



T N S, INC.   INTEGRATION PARTNERS – NY CORPORATION           By: /s/ Daniel
Sullivan   By: /s/ Daniel Sullivan Name: Daniel Sullivan   Name: Daniel Sullivan
Its: Chief Accounting Officer   Its: Chief Accounting Officer           ADEX
CORPORATION   AW SOLUTIONS, INC.           By: /s/ Daniel Sullivan   By: /s/
Daniel Sullivan Name: Daniel Sullivan   Name: Daniel Sullivan Its: Chief
Financial Officer   Its: Chief Accounting Officer           RENTYM INC.   ADEX
PUERTO RICO LLC           By: /s/ Daniel Sullivan   By: /s/ Daniel Sullivan
Name: Daniel Sullivan   Name: Daniel Sullivan Its: Chief Accounting Officer  
Its: Chief Financial Officer           ADEXCOMM CORPORATION   TROPICAL
COMMUNICATIONS, INC.           By: /s/ Daniel Sullivan   By: /s/ Daniel Sullivan
Name: Daniel Sullivan   Name: Daniel Sullivan Its: Chief Financial Officer  
Its: Chief Accounting Officer           AW SOLUTIONS PUERTO RICO, LLC   RIVES
MONTEIRO LEASING, LLC           By: /s/ Daniel Sullivan   By: /s/ Daniel
Sullivan Name: Daniel Sullivan   Name: Daniel Sullivan Its: Chief Accounting
Officer   Its: Chief Accounting Officer           RIVES MONTEIRO ENGINEERING,
LLC   NOTTINGHAM ENTERPRISES, LLC           By: /s/ Daniel Sullivan   By: /s/
Daniel Sullivan Name: Daniel Sullivan   Name: Daniel Sullivan Its: Chief
Accounting Officer   Its: Chief Accounting Officer           VAULTLOGIX, LLC    
            By: /s/ Daniel Sullivan       Name: Daniel Sullivan       Its: Chief
Accounting Officer      

 

[GUARANTOR ACKNOWLEDGEMENT TO CONSENT DATED FEBRUARY [__], 2017]

 

 

 



 

 

